Citation Nr: 1410078	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-40 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for major depressive disorder.

2.  Entitlement to a rating greater than 60 percent for Reiter's syndrome with uveitis, left knee chondromalacia, and right foot hammer toes for the period prior to September 14, 2009.

3.  Entitlement to a rating greater than 30 percent for status post right knee replacement due to Reiter's syndrome for the period beginning November 1, 2010.

4.  Entitlement to a rating greater than 10 percent for left knee loss of motion due to Reiter's syndrome for the period beginning September 14, 2009.

5.  Entitlement to a rating greater than 10 percent for left knee laxity due to Reiter's syndrome for the period beginning September 14, 2009.

6.  Entitlement to a rating greater than 10 percent for right foot hammertoes with clubfoot deformity due to Reiter's syndrome for the period beginning September 14, 2009.  

7.  Entitlement to a rating greater than 10 percent for left foot hammertoes with clubfoot deformity due to Reiter's syndrome for the period beginning September 14, 2009.  

8.  Entitlement to a compensable rating for uveitis due to Reiter's syndrome for the period beginning September 14, 2009.  

9.  Whether the April 1998 rating decision, which assigned an effective date of February 19, 1996 for the grant of a total disability rating based on individual unemployability (TDIU), was clearly and unmistakably erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. S.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A Decision Review Officer (DRO) hearing was held in April 2010.  In June 2013, a Central Office hearing was held before the undersigned Veterans Law Judge (VLJ).  The record was held open for 60 days for the submission of additional evidence.  To date, such evidence has not been received.  

The VBMS and Virtual VA folders have been reviewed.  

The issues of entitlement to ratings greater than 10 percent for hammertoes of the feet and whether the April 1998 rating decision, which assigned an effective date of February 19, 1996 for the award of TDIU, was clearly and unmistakably erroneous are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The disability picture related to service-connected major depressive disorder does not more nearly approximate total social and occupational impairment.  

2.  For the period prior to September 14, 2009, the disability picture associated with Reiter's syndrome with uveitis, left knee chondromalacia, and hammertoes of the right foot does not more nearly approximate constitutional manifestations associated with active joint involvement that are totally incapacitating.  

3.  For the period beginning November 1, 2010, the status post right knee replacement is not productive of chronic residuals consisting of severe painful motion or weakness in the right lower extremity; nor is it productive of ankylosis, extension limited to 30 degrees, or nonunion of the tibia or fibula requiring a brace.  

4.  The appeal as to an increased rating for a left knee disability (separately rated based on limitation of motion and laxity from September 14, 2009) due to Reiter's syndrome was withdrawn on the record at the June 2013 hearing.

5.  For the period beginning September 14, 2009, the Veteran's uveitis is not shown to be active or productive of visual impairment, pain, rest-requirements or episodic incapacity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 70 percent for major depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  

2.  For the period prior to September 14, 2009, the criteria for a rating greater than 60 percent for Reiter's syndrome with uveitis, left knee chondromalacia, and right foot hammertoes are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5009 (2013). 

3.  For the period beginning November 1, 2010, the criteria for a rating greater than 30 percent for status post right knee replacement due to Reiter's syndrome are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2013).

4.  The criteria for withdrawal of a substantive appeal as to the left knee disability (separately rated based on limitation of motion and laxity from September 14, 2009) due to Reiter's syndrome are met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  For the period beginning September 14, 2009, the criteria for a compensable rating for uveitis due to Reiter's syndrome are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a, Diagnostic Code 6000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  By correspondence dated in December 2008, VA notified the Veteran of the information and evidence necessary to substantiate a claim for increase, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letter also provided information as to how VA assigns disability ratings and effective dates.  The Veteran was advised of applicable rating criteria throughout the appeal period.  The claims were most recently readjudicated in the December 2012 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, private medical records, and Social Security Administration records.  In connection with the current appeal, the Veteran was provided VA examinations in April 2009, April 2010, and May 2010.  

At the hearing, the Veteran asserted worsening of the claimed disabilities and his representative requested examinations.  The Veteran, however, indicated that he did not want to report for further VA examinations and the VLJ accepted the withdrawal of the requests for any further examinations.  

The VLJ's actions at the hearing supplement the VCAA and comply with any hearing-related duties.  In this regard, the Veteran was advised of evidence necessary to support his claim and offered an opportunity to submit additional relevant evidence.  38 C.F.R. § 3.103.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Analysis

In addressing the merits of this appeal, the Board notes that the Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses). 

"Competency" differs from "credibility" as well as the weight given to different evidence.  Significantly, "competency" is a legal concept determining whether testimony (i.e., the Veteran's lay statements) may be heard and considered, while "credibility" is a factual determination going to the probative value of the evidence after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Layno v. Brown, 6 Vet. App. 465, 469 (1994)).

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  
Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).


Major Depressive Disorder

In May 2009, the RO continued the 50 percent evaluation for major depressive disorder.  The Veteran disagreed with the decision and in June 2010, the RO increased the evaluation for depression to 70 percent from October 29, 2008, the date of claim for increase.  The Veteran perfected an appeal as to this issue.  

Major depressive disorder is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  

In August 2008, the Veteran was seen in the emergency room of a private facility with suicidal and homicidal ideations, but had no plan.  Discharge records note a diagnosis of mood disorder, not otherwise specified, and a GAF of 60.  A VA telephone follow up in September 2008 indicates that the Veteran was "much better" because of better pain control.  

On VA examination in April 2009, the Veteran reported an increase in depressive symptoms.  He has decreased energy and interests in activities.  He did not have active suicidal or homicidal thoughts presently but has had in the past.  He experiences depression on a daily basis and his sleep is disrupted.  The Veteran is able to take care of his activities of daily living and he tries to go to church and sometimes eats out.  He also tries to take care of his son and his dogs and cats.  On mental status examination, the Veteran was quite depressed and tearful because of his physical condition.  Speech was somewhat rapid but behavior was appropriate except that he had a lot of frustrations regarding medical treatment and providers.  Thought processes were well coherent and thought content showed no delusions or hallucinations.  Cognitive functioning was intact except for some concentration problems.  Memory, insight and judgment were intact.  Diagnosis was major depressive disorder and GAF was 55.  The examiner indicated that the Veteran needed to be on some antidepressant medication and should continue with treatment.  

VA records show treatment for depression.  Note dated in September 2009 indicates marital problems.  The Veteran's mood was expansive and affect was broad.  There was no suicidal or homicidal ideation.  GAF was 50.  Note dated in February 2010 indicates that the Veteran was not taking Cymbalta or Trazodone and no longer wanted them.  Objectively, mood was euthymic with a full affect and there was no suicidal or homicidal ideation.  

The Veteran underwent a private psychiatric evaluation in March 2010.  He was self-referred because his primary care physician would not write prescriptions for Ativan or Xanax.  On mental status examination, the Veteran was neat, tidy and cooperative.  He talked clearly and mood was appropriate but a little dysphoric.  He was oriented without psychosis or thought disorder.  There was no active suicidal or homicidal ideation.  Insight, judgment and problem solving seemed rather poor.  GAF was 45-50.  
  
On VA examination in April 2010, the Veteran reported that antidepressants do not work.  He felt that antianxiety medication worked better and he was taking Valium.  The Veteran reported that he is not able to do things for himself and for his son and this makes him depressed.  He has had thoughts to give up on life, but has not done anything lately.  His energy level is down and he cannot sleep.  He does not have major problems with panic attacks or anxiety and is mostly depressed.  He does not have symptoms of psychosis.  The Veteran is married and reported that his wife has been physically and verbally abusive towards him.  He attends church and is involved in bible study.  He also goes to the gym a couple of times a week.  On mental status examination, he seemed depressed.  Thought process was coherent and linear and thought content showed no delusions, hallucinations, or suicidal or homicidal thoughts.  Recent and remote memory was intact but he did have some concentration problems.  Insight and judgment were also intact.  Impression was major depressive disorder.  GAF was 45 to 50.  The examiner remarked that the Veteran continued to suffer from major depressive disorder and his symptoms were moderate to severe.  

The Veteran underwent a private occupational medicine examination in May 2010.  He was noted to be mildly anxious.  Appearance was neat and he exhibited well above average insight and understanding into his medical scenario.  Review of psychiatric system was negative for abnormal anxiety or clinical depression.  Symptom magnification was borderline.  Diagnoses included anxiety and depression.  

VA records dated from approximately June 2010 to November 2012 show continued treatment for and complaints related to depression.  GAF scores are reported as 45.  A February 2011 note indicates the Veteran was referred from the Compensation and Pension clinic because he was reportedly verbalizing homicidal ideation.  He indicated that he was not going to kill anyone or himself.  His speech was normal and he did not evidence psychotic thought processes or significant cognitive dysfunction.  Risk for suicidal behavior was considered low.  A May 2012 note indicates continued marital problems and his wife was filing for divorce.  A November 2012 note indicates that mood was tearful and depressed but he had no suicidal or homicidal ideations.   

At the June 2013 hearing, the Veteran testified that he continuously thinks about suicide but did not tell the examiner his plans.  He denied anxiety or panic attacks, but was severely depressed.  He testified that he has gotten worse in the past few years to the point where he wants to kill himself "but take some of the people out with me before I do to draw attention to everything that's been done wrong."  He reported that there are days he does not bathe or eat.  

Considering all evidence of record, the overall disability picture related to the Veteran's depression does not more nearly approximate total occupational and social impairment.  

In making this determination, the Board has considered the Veteran's testimony and lay contentions, but does not find them more probative than the objective medical evidence of record.  Such evidence shows that the Veteran's thought processes and communication are without gross impairment and he does not exhibit symptoms such as psychotic behavior with persistent delusions or hallucinations.  His overall behavior is generally appropriate and while he has expressed some suicidal and/or homicidal ideation, there is not a persistent danger of him hurting himself or others.  Indeed, the Veteran's testimony as to suicidal and homicidal ideation seems largely inconsistent with that shown in the treatment records.  The Veteran has expressed frustration in the inability to perform activities that he used to do as a result of his physical disabilities, but he is shown to be able to accomplish the activities of daily living, to include the appropriate level of personal hygiene.  The Veteran is consistently described as oriented and there is no suggestion of significant memory loss.  While there is some evidence that socialization is limited, he apparently goes to the gym and to church, and also participates in the care of his son.  The assigned GAF scores suggest no more than moderate to severe symptoms.  To the extenat that he has attempted to self describe symptoms during the hearing, the Judge observed the appellant and found the testimony to be inconsistenet with the more probative objective record and inconsistent with his demeanor during the hearing.  

On review, a rating greater than 70 percent is not warranted at any time during the appeal period.  See Hart.

Reiter's Syndrome

The Veteran's Reiter's syndrome was evaluated as 40 percent from July 6, 1995 and as 60 percent from July 10, 2001.  In October 2008, the Veteran submitted a claim for increase.  In May 2009, the RO continued the 60 percent evaluation assigned for Reiter's syndrome with uveitis, left knee chondromalacia and hammertoes of the right foot.  The Veteran disagreed with the decision and in August 2010, the RO added the right knee and left foot and assigned separate evaluations for associated disabilities, as this was more favorable to the Veteran.  

Specifically, effective September 14, 2009 (the date of the right total knee replacement), Reiter's syndrome was evaluated as follows: right total knee replacement 100 percent from September 14, 2009, and 30 percent from November 1, 2010; left knee limitation of motion 10 percent from September 14, 2009; left knee laxity 10 percent from September 14, 2009; left foot hammertoes with clubfoot deformity 10 percent from September 14, 2009, right foot hammertoes with clubfoot deformity 10 percent from September 14, 2009; and uveitis noncompensable from September 14, 2009.  

The RO evaluated the Reiter's syndrome pursuant to Diagnostic Codes 5009-5002.  Under Diagnostic Code 5009, other types of arthritis are rated as rheumatoid arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5009.  Rheumatoid arthritis as an active process is assigned a 100 percent rating when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A 60 percent rating is assigned when there is less than criteria for 100 percent with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a less number over prolonged periods.  Id.

Chronic residuals such as limitation of motion or ankylosis are rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  A note to this provision states that the ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Assign the higher evaluation.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

VA records show that Veteran was seen in August 2008 for a rheumatology consult.  He reported pain and sleep deprivation.  The Veteran denied any vision changes or uveitis/conjunctivitis since the initial diagnosis.  He reported multiple sites of joint pains and muscle aches.  On physical examination, there was no inflammation or pain noted in the hands, wrists, elbows, shoulders, hips, knees, ankles, or feet.  The left foot had multiple scars from previous surgery and a sausage toe at the left 2nd digit.  There was good strength throughout the upper and lower extremities.  The physician stated that there was no note of active inflammation in any of the joints but he had issues of chronic pain in multiple joints.  Recent labs were normal throughout and showed no evidence of active disease.  Addendum indicates that the Veteran did not have uveitis, or swollen or tender joints anymore, and had mostly chronic pain in the neck, shoulders and feet.

The Veteran underwent a private rheumatology consult in March 2009.  He was in mild distress secondary to pain.  Physical examination showed multiple rheumatoid like toe deformities with hammertoes.  Gait and muscular tone and bulk were normal.  Assessment was inflammatory spondyloarthropathy, reactive arthritis.  The physician stated that there was still persistence of inflammatory activity on clinical grounds, with wrist swelling, prolonged morning back stiffness and sacroiliac tenderness.  

The Veteran underwent a VA joint examination in April 2009.  He reported pain, weakness and stiffness of his left knee joint and right foot.  Pain aggravates with prolonged walking and standing.  He wears a left knee brace and uses a cane.  He denied dislocation or recurrent subluxation.  On physical examination, gait was antalgic.  He could not walk on toes and heels.  He had mild tenderness of the left knee joint without effusion or edema and range of motion was from 0 to 130 degrees without discomfort and pain.  Repetitive motion did not change his range of motion.  He had mild instability or laxity to the medial and lateral collateral ligaments of the left knee joint.  He had mild painful motion and tenderness of the right foot.  There was no evidence of callosities or skin breakdown.  There was shoe wear pattern especially on the heel area.  There were hammertoes of all the toes of the right foot.  There was also evidence of high arch and claw foot but no evidence of flat feet or hallux valgus.  X-ray of the left knee was normal and x-ray of the right foot showed minimal degenerative changes especially at the first metatarsophalangeal joint and hammertoe deformity.  Diagnosis was reactive arthritis, left knee (Reiter's syndrome) and hammertoes right foot.  

At the April 2010 DRO hearing, the Veteran raised the left foot and right knee as part of his service-connected Reiter's syndrome.  

The Veteran most recently underwent a VA examination for Reiter's syndrome in May 2010.  The Veteran reported left and right knee pain, with the right knee being status post replacement.  He tried multiple medications from his rheumatologist but they did not help and presently he was not taking any kind of medication.  He reported pain with walking and standing.  He denied fever, weight loss or other constitutional symptoms.  He walks with a cane and wears a right knee brace and corrective shoes with inserts.  He reported bilateral foot pain at rest as well as with standing and walking.  He had surgery on the left foot but not the right.  The bilateral knee and foot conditions do not interfere with his activities of daily living.  On physical examination, his gait was limping.  Examination of the right knee showed moderate tenderness with swelling, deformity and crepitation.  He had mild left knee tenderness without evidence of deformity, crepitation, effusion, or swelling.  Range of motion in the right knee was from 0 to 90 degrees with pain at the endpoint.  Left knee was from 0 to 110 degrees with discomfort at the endpoint.  Repetitive motion did not change the range of motion.  There was moderate laxity or instability in the right knee and mild laxity or instability of the left knee.  

Examination of the feet showed no evidence for painful motion, edema, instability, weakness, or tenderness.  Both feet were warm and there were no callosities or skin breakdown.  There was unusual shoe wear on the outer part of the toe and heel areas bilaterally.  There were hammertoes bilaterally.
 
X-rays of the right knee showed arthroplasty with no evidence of loosening or failure.  He also appeared to be status-post ACL repair.  There appeared to be soft tissue edema and a small joint effusion was not excluded.  Nonspecific intraarticular/periarticular calcification was present.  X-ray of the left knee joint revealed grossly stable findings.  X-rays of the right and left foot showed mild to moderate calcaneal enthesopathy at the plantar aspect.  Multiple mild degenerative changes were shown about the foot and ankle.  Bony mineralization appeared maintained and there were mild to moderate hammertoe deformities.  The Veteran's right knee and left foot conditions were related to Reiter's syndrome.

VA records show continued complaints and treatment related to the claimed conditions.  At the travel board hearing, the Veteran testified as to significant symptoms and limitations related to service-connected Reiter's. 

a. Prior to September 14, 2009

For that portion of the appeal period prior to September 14, 2009, the RO evaluated the Veteran's Reiter's syndrome as 60 percent disabling pursuant to Diagnostic Code 5002.  

On review, the criteria for a 100 percent evaluation are not met or more nearly approximated under this diagnostic code.  In making this determination, the Board acknowledges the Veteran's lay assertions and testimony, but finds the objective evidence of record more probative.  The Board notes that there is some question as to whether the condition has been active throughout the appeal period.  For purposes of this decision, the Board will resolve reasonable doubt and assume that it is active with some evidence of joint involvement.  Regardless, there is simply no evidence that the condition is totally incapacitating.  As set forth, the Veteran is able to ambulate, is able to move his joints without significant weakness, and is independent in daily living.  He has undergone numerous rheumatology consults and joint examinations, none of which establish incapacitation.  

The Board acknowledges that chronic residuals may be separately evaluated.  Prior to September 14, 2009, the listed residuals included uveitis (not shown to be active), left knee chondromalacia and right foot hammertoes.  On review, the combined rating for these disabilities prior to September 14, 2009 would not exceed 60 percent and it is more beneficial to the Veteran to rate as an active process.   

The disability did not significantly change during that portion of the appeal period prior to September 14, 2009 and a uniform evaluation is warranted.

b. Beginning September 14, 2009

	i. Right total knee replacement

The Veteran underwent a right total knee replacement on September 14, 2009.  Effective this date, the RO included the right knee disability as part of service-connected Reiter's syndrome and assigned a 100 percent evaluation from September 14, 2009, and a 30 percent evaluation from November 1, 2010.  

The Board acknowledges that the Veteran was treated at both VA and private facilities during the period from September 14, 2009 to November 1, 2010, and that both limitation of flexion and extension were shown.  Additionally, in January 2010, he underwent lysis of adhesions and manipulation under anesthesia.  As the Veteran was receiving the maximum schedular rating (100 percent), a detailed discussion of this evidence, to include range of motion and other findings, is not needed and the Board will limit its consideration to the period beginning November 1, 2010.

The Veteran's right knee disability is evaluated under Diagnostic Code 5055.  This diagnostic code prescribes a 100 percent evaluation for 1 year following implantation of prosthesis and a minimum evaluation of 30 percent thereafter.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are evaluated by analogy to diagnostic codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Ankylosis of the knee is evaluated as: extremely unfavorable, in flexion at an angle of 45 degrees or more (60 percent); in flexion between 20 and 45 degrees (50 percent); in flexion between 10 and 20 degrees (40 percent); favorable angle in full extension, or slight flexion between 0 and 10 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

A 40 percent evaluation is warranted when extension is limited to 30 degrees; and a 50 percent evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A 40 percent evaluation is warranted when there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

VA records relevant to the period from November 1, 2010 document the reported history of right knee replacement and note that the Veteran carries a large walking stick.  In December 2011, he requested replacement knee braces and in November 2012, he requested elastic knee braces.  Range of motion findings were not shown.

At the travel board hearing in June 2013, the Veteran testified that he had about 70 degrees of flexion and could hardly put any weight on his right leg.  He could stand with his right foot straight (which establishes full extension).  He reported that he has fibrosis causing pain, stiffness, tenderness, weakness, and atrophy.  

As discussed, the Veteran did not want to attend additional VA examinations and clinical evidence for the period from November 1, 2010 is minimal.  The Board has considered the Veteran's testimony as to pain, fibrosis, and the inability to bear weight.  The Veteran's testimony, in and of itself, is not considered sufficiently probative to support a finding of severe painful motion or weakness, and the criteria for a 60 percent rating under Diagnostic Code 5055 are not met or more nearly approximated.     

The Board has also considered Diagnostic Codes 5256, 5261, or 5262 but finds that a rating greater than 30 percent is not warranted under any of these codes.  By his own testimony, his knee is not ankylosed nor is extension limited to 30 degrees or more.  The Board acknowledges that the Veteran apparently wears a brace but radiology findings do not indicate nonunion of the tibia or fibula.  

In summary, for the period beginning November 1, 2010 the criteria for a rating greater than 30 percent for right knee disability are not met or more nearly approximated.  In making this determination, the Board has considered functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca.

	ii. Left knee limitation of motion and laxity

Effective September 14, 2009, the RO assigned separate evaluations for left knee limitation of motion and left knee laxity as residuals of service-connected Reiter's syndrome.  

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by an appellant or his representative in writing, or on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

At the June 2013 hearing, the Veteran indicated that he was withdrawing the issue regarding the evaluation of the left knee.  See Hearing transcript, pp. 14, 16.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as concerns the left knee.  Accordingly, the Board no longer has jurisdiction to review the left knee rating (based on limitation of motion and laxity from September 14, 2009), and the appeal of these issues is dismissed. 

      iii. Uveitis

Effective September 14, 2009, the RO assigned a noncompensable evaluation for uveitis due to Reiter's syndrome.  The rating was assigned under Diagnostic Code 6000.

The rating criteria pertaining to eye disabilities were amended effective December 10, 2008.  The amendments apply to all applications received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 -44 (Nov. 10, 2008). 

Under the former rating criteria, uveitis, in chronic form was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent is assigned during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6000 (2008).

Under the amended criteria, uveitis is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is assigned when there are incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  38 C.F.R. § 4.79, Diagnostic Code 6000.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

As indicated, the Veteran is unwilling to attend additional compensation and pension examinations and thus, there is limited information on which to assess the Veteran's disability.  In reviewing the record, the Board notes that on VA examination in June 1995, the Veteran reported several occasions of flare up, especially of the left eye over the last 2-3 years, but he was not currently using any ocular medications.  Corrected vision was 20/20 in both eyes.  Diagnosis was status Reiter's syndrome and the examiner stated that the Veteran exhibited no evidence of any visual or ocular disability at the moment of examination.  

On VA rheumatology consult in August 2008, the Veteran denied having uveitis since the initial diagnosis.  VA records dated in April 2011 show that the Veteran was complaining that his close up vision was getting worse when he works on the computer.  A comprehensive eye examination, to include dilation was performed.  Ocular pressures were not elevated.  The cornea was clear in both eyes, conjunctiva were clear and quiet in both eyes, and the anterior chamber was deep and quiet in both eyes.  The iris and lens were normal in both eyes.  Impression was presbyopia.  

At the June 2013 hearing, the Veteran testified that his eye condition had worsened and that it was real blurry.  He used to put Prednisone drops in his eyes but it has been a while.  When asked whether he was still supposed to be doing that, he replied "possibly".  

On review, the available evidence does not demonstrate active pathology or related visual impairment, pain, rest-requirements or episodic incapacity.  In making this determination, the Board notes that it had the opportunity to observe the Veteran at the hearing and found his testimony regarding uveitis to be evasive.  Clearly the Veteran should know whether or not he is required to use steroid drops or other ocular medications on a daily basis.  

The Board acknowledges the Veteran's testimony that his eye doctor said his worsening vision was because of his uveitis.  The Veteran is competent to report what his physician told him.  The Board, however, does not find the Veteran's testimony sufficient to outweigh the objective evidence of record.  The available evidence shows that he has not had uveitis as an active condition for many years and the only visual impairment shown on the April 2011 examination was presbyopia.  The Board observes that "presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  

A compensable evaluation for the period since September 14, 2009 is not warranted.  

While the assigned effective date for the noncompensable evaluation post-dates the amendments to the rating schedule, the actual claim for increase was received prior to that date and thus, the Board will consider the prior regulations.  The Board notes, however, that a compensable rating would not be warranted under the current regulations either as associated visual impairment or incapacitating episodes are not shown.  

The disabilities due to Reiter's syndrome have not significantly changed during that portion of the appeal period beginning September 14, 2009 and with the exception of the temporary evaluation for the right knee under Diagnostic Code 5055, uniform ratings are warranted.

As to all rating claims decided herein, the Board finds that the preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2013).

Extraschedular Rating

Throughout the appeal, the Veteran has asserted that the assigned evaluations for Reiter's syndrome and its associated disabilities are inadequate and thus, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  

The Board has considered the disability as an active process and has also separately evaluated the service-connected residuals.  The referenced diagnostic codes contemplate the claimed symptoms and associated disability pictures.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

TDIU

The Veteran is already in receipt of TDIU and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not necessary. 


ORDER

A rating greater than 70 percent for major depressive disorder is denied.  

For the period prior to September 14, 2009, a rating greater than 60 percent for Reiter's syndrome with uveitis, left knee chondromalacia, and right foot hammer toes is denied.  

For the period beginning November 1, 2010, a rating greater than 30 percent for status post right knee replacement due to Reiter's syndrome is denied.  

For the period beginning September 14, 2009, the appeal of the denial of entitlement to a rating greater than 10 percent for left knee loss of motion due to Reiter's syndrome is dismissed. 

For the period beginning September 14, 2009, the appeal of the denial of entitlement to a rating greater than 10 percent for left knee laxity due to Reiter's syndrome is dismissed.

For the period beginning September 14, 2009, a compensable rating for uveitis due to Reiter's syndrome is denied.  


REMAND

Right and left foot hammertoes

Effective September 14, 2009, the RO assigned a separate 10 percent evaluation for right foot hammertoes with clubfoot deformity.  As of this date, the RO added left foot hammertoes with clubfoot deformity due to Reiter's syndrome and this was also assigned a 10 percent evaluation.  

At the hearing, the Veteran testified that he has claw foot.  The April 2009 VA examination noted evidence of claw foot on the right.  The May 2010 VA examination, however, noted that there was evidence of hammertoes bilaterally with clubfoot deformity.  

Clubfoot (talipes) is a congenital deformity of the foot.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 379, 1852 (30th ed. 2003).  Clubfoot was not previously noted in the record and appears to be a medical impossibility.  Thus, a remand is necessary for the RO to clarify whether the examiner meant clubfoot or claw foot.  

Clear and Unmistakable Error (CUE)

The May 2009 rating decision determined that no revision was warranted for an earlier effective date in the decision to grant individual unemployability.  In making this determination, the RO addressed CUE.  The September 2010 Statement of the Case and the December 2012 Supplemental Statement of the Case, however, listed and adjudicated the issue as entitlement to an earlier effective date.
 
Review of the claims folder shows that in April 1998, the RO granted entitlement to TDIU effective February 19, 1996.  The Veteran did not appeal the effective date within one year of notification and that decision is final; thus, any freestanding effective claim must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In this case, the October 2008 request for an earlier effective date is based on allegations of CUE in the initial grant.  The Board observes that an allegation of CUE in the April 1998 rating decision was previously addressed in an April 2007 Statement of the Case, but was not timely appealed.  It is unclear, however, what theories were considered at that time.  The Board notes that "each wholly distinct and different CUE theory underlying a request for revision is a separate matter" and "when attacking a prior RO decision," each CUE theory "must be presented to and adjudicated by the RO in the first instance."  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  

On review, the issue for consideration is whether there was CUE in the April 1998 rating decision's assignment of the effective date for TDIU and the Board has recharacterized the issue as such.  In an effort to ensure due process, the case must be remanded for a Supplemental Statement of the Case, which provides the laws and regulations pertaining to CUE and appropriately adjudicates the appeal issue.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should return the May 2010 joint examination for clarification and/or addendum.  If the May 2010 examiner is not available, the requested information should be requested from another qualified examiner.  The claims folder, to include any electronic records, should be available for review.

The examiner is requested to review the medical evidence of record and to clarify whether the Veteran has a bilateral clubfoot deformity or claw foot.  In making this determination, the examiner is requested to discuss the etiology of clubfoot deformity and whether it can be acquired or is otherwise related to Reiter's syndrome.

If the examiner determines that the Veteran does not have a bilateral clubfoot deformity, the AMC/RO should amend the code sheet to reflect the appropriate diagnosis.

2.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to a higher rating for hammertoes of the right foot and hammertoes of the left foot due to Reiter's syndrome for the period from September 14, 2009.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a Supplemental Statement of the Case. 

The Supplemental Statement of the Case must also address the issue of whether the April 1998 rating decision, which assigned an effective date of February 19, 1996 for the grant of a total disability rating based on individual unemployability (TDIU), was clearly and unmistakably erroneous.  The Supplemental Statement of the Case should include the laws and regulations pertaining to CUE and must address the allegation of error as set forth in the October 2008 submission (i.e., failing to forward a formal application for TDIU in response to informal claims).  

An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


